Title: [Wednesday September 18. 1776.]
From: Adams, John
To: 


      Wednesday September 18. 1776. 
      The Board of War, brought in a report, which was taken into Consideration and six resolutions adopted, from it, which appear on the Journal. The Remainder of the Report postponed.
      Resolved that the Board of War be directed to prepare a resolution for enforceing and perfecting Discipline in the Army.
      Congress took into Consideration the Instructions to the Commissioners &c.
      
      These I suppose, were the Ministers to France, and other Courts in Europe.
     